1DETAILED ACTION
This is in response to applicant’s amendment/response filed on 08/18/2022, which has been entered and made of record. Claims 1-4, 7-12, 15, and 16 are pending, with claims 1 and 9 being independent. Claims 5, 6, 13, and 14 have been cancelled. Claims 1 and 9 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “XRES”, which is deemed as vague and indefinite as to what it refers. Adding a fully spelled term of an acronym/abbreviation in the first appearance is considered as appropriate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 9, 12, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xi et al. (CN 107748900 A) in view of Prosky et al. (US 20200160978), and further in view of Yoav et al. (WO 2018011631 A2).
Regarding claim 1, Xi discloses A method for generating an augmented training set of ultrasound images (Xi, abstract, “the method comprising: the tumor in the plurality of ultrasound images for partitioning to obtain regions of interest and augmenting the data”), comprising: 
selecting one ultrasound image from a labeled set of ultrasound images (Xi, “step (11): using a C-V active outline model to segment the tumor in the ultrasound image, the region of interest (POI, ROI), and selecting part as the training image. The invention uses the classic image segmentation method C-V active contour segmentation method to segment the tumor. based on the cut of the tumour area, taking the inscribed rectangle of the region as the ROI image.”); 
selecting one of a set of ultrasound augmentation models (Xi, “Further, the data is augmented using Gaussian noise model, the parameters of the transformation model. The invention using Gaussian noise model, the parameters of the transformation model to increase the scale of the training data”);
combining the selected ultrasound image and selected ultrasound augmentation model to produce an augmented ultrasound image (Xi, “the model image of each breast ultrasound image adding Gaussian noise to generate the new image, the generated added to the training set to form a new training set. step (12): data augmenting the training image to obtain a new training set”); 
training a machine learning model using the augmented ultrasound image (Xi, “constructing a distinguishabilities convolutional neural network model, calculates the model parameter based on the training images of the differentiating convolutional neural network. step (13): establishing differentiating convolutional neural network model, calculates the model parameter based on the training set of the distinguishabilities convolutional neural network.”).
On the other hand, Xi fails to explicitly disclose but Prosky discloses randomly selecting one ultrasound image from a labeled set of ultrasound images (Prosky, “[0227] The determined amount can be determined by the de-identification system randomly and/or pseudo-randomly for each patient and/or for each medical scan and corresponding medical report, ensuring the original date cannot be recovered by utilizing a known offset. [0257] The input conditions can correspond to scan type or other criteria corresponding to each medical scan, and/or can correspond to randomly generated conditions”);
randomly selecting one of a set of ultrasound augmentation models (Prosky, “[0258] As another example, the pre-processing step 3005 can include determining some or all of the transformation function parameter data randomly and/or pseudo-randomly in accordance with a uniform distribution or other pre-determined random distribution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Prosky and Xi. That is, applying the random selection of the images and models of Prosky to the ultrasound images and models of Xi. The motivation/ suggestion would have been an input quality assurance function 1106 can be trained by the central server system and sent to the annotating system to determine one or more appropriate scan classifier fields, or one or more other DICOM header fields, based on the image data or other data of the de-identified medical scan (Prosky, [0160]).
On the other hand, Xi in view of Prosky fails to explicitly disclose but Yoav discloses wherein the set of ultrasound augmentation models include one of comet tail artefacts model, near-field clutter model, range ambiguity model, beam-width artefact model, refraction model, aberration model, depth of focus of the ultrasound image alteration, gain alteration, quadrature bandpass (QBP) filter and weights alteration, XRES settings alteration, and autoscan settings alteration (Yoav, “[0011] In addition, the characteristics may further include the ultrasound aberrations predicted using a model. [0090] In order to use the model to predict the aberrations that will be exhibited by ultrasound waves when they traverse the skull of a new patient, it may be desired to consider the similarity between the new patient's skull and the skulls used to create the training set”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoav into the combination of Prosky and Xi, to include all limitations of claim 1. That is, applying the model to predict the aberrations of Yoav to ultrasound augmentation model of Xi and Prosky. The motivation/ suggestion would have been to provide an approach that predicts and accounts for aberrations of the ultrasound beam when traversing inhomogeneous tissue (Yoav, [0007]).
Regarding claim 9, it recites similar limitations as claim 1 except that it further recites an augmentation controller. 
Xi further discloses an augmentation controller (Xi, “the present invention further provides a computer program based on breast tumor classifying device of distinguishing a convolutional neural network, comprising a memory, a processor, and stored in the memory and running on the processor, the processor executing the program when the breast tumor classifying method of differentiating a convolutional neural network”).
Regarding claim 4, Xi in view of Prosky and Yoav discloses The method of claim 1.
Xi further discloses wherein the machine learning model is a convolutional neural network model (Xi, “abstract, constructing a distinguishabilities convolutional neural network model, calculates the model parameter based on the training images of the distinguishabilities convolutional neural network”).
Regarding claim 7, Xi in view of Prosky and Yoav discloses The method of claim 1.
Xi further discloses wherein the machine learning model performs one of the following tasks: classification; segmentation; detection; regression; data generation; view identification; and text generation (Xi, “abstract, the region of interest is input to the differentiating a convolutional neural network to obtain the classification result. The classifying method of the invention can effectively increase the tumor classification performance in breast ultrasound images”).
Regarding claim(s) 12, 15, they are interpreted and rejected under similar rational as claims 4, 7, respectively.
Claim 2, 3, 10, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xi in view of Prosky and Yoav, and further in view of Suzuki (US 20180018757 A1).
Regarding claim 2, Xi in view of Prosky and Yoav discloses The method of claim 1, wherein randomly selected ultrasound image and randomly selected ultrasound augmentation model, have been disclosed.
On the other hand, Xi in view of Prosky and Yoav fails to explicitly disclose but Suzuki discloses wherein combining the ultrasound image and ultrasound augmentation model includes using one of a weight-based image blending, Laplacian pyramid blending, selective, region-based blending, two-band blending, and graph-cuts based blending (Suzuki, “[0116] With a multi-resolution approach, the machine learning models provide high-quality images for wide range of resolutions (scales or sized) objects, namely, from low-resolution objects (or bigger objects) to high-resolution objects (or smaller objects). Lower-dose, lower-quality input raw projection images and the corresponding higher-dose, higher-quality desired raw projection images are transformed by using multi-scale or multi-resolution transformation such as pyramidal multi-resolution transformation, Laplacian pyramids, Gaussian pyramids, and wavelet-based multi-scale decomposition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Suzuki into the combination of Prosky, Xi and Yoav. That is, applying the Laplacian pyramids transformation of the images and models of Suzuki to the randomly selected ultrasound images and models of Xi, Prosky and Yoav. The motivation/ suggestion would have been to provide the original resolution (scale) simulated high-dose output projection images (Suzuki, [0116]).
Regarding claim 3, Xi in view of Prosky, Yoav and Suzuki discloses The method of claim 2. 
On the other hand, Xi in view of Yoav and Suzuki fails to explicitly disclose but Prosky discloses wherein a parameter of the blending is randomly chosen (Prosky, “[0234] if the plurality of facial structure image data are assigned a random or pseudo-random weight in an averaging function utilized to create the generic facial structure, where a new, random or pseudo-random set of weights are generated each time the facial structure obfuscation function is utilized to create a new, generic facial structure to be averaged with the identified facial structure in creating the de-identified image data to ensure the original identifying facial structure cannot be extracted from the resulting de-identified image data”). The same motivation of claim 1 applies here.
Regarding claim(s) 10, 11, they are interpreted and rejected under similar rational as claims 2, 3, respectively.
Claim 8, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xi in view of Prosky and Yoav, and further in view of Pedersen et al. (US 20190328368 A1). 
Regarding claim 8, Xi in view of Prosky and Yoav discloses The method of claim 1.
On the other hand, Xi in view of Prosky and Yoav fails to explicitly disclose but Pedersen discloses wherein the ultrasound image is one of a color Doppler image, three-dimensional volumetric image, B-mode image, raw radiofrequency data image, pre- scan converted image, scan converted image, and elastography image (Pedersen, “[0030] For B-mode imaging, the beamforming may include delaying the signals from each of the elements 304 and summing the delayed signals when using the receive circuitry 308 of FIG. 4, and additionally producing baseband IQ data when using the receive circuitry 308 of FIG. 5. [0033] Returning to FIG. 3, a B-mode processor 316 is configured to produce B-mode images. [0037]In one instance, this includes the B-mode processor, which uses the gain processor 808 and the adaptive dynamic range compressor 810. Other modes such as elasticity imaging, both free-hand strain imaging and shear-wave elastography also use signal-to-noise ratio as a quality control for the estimates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pedersen into the combination of Prosky, Xi and Yoav. That is, applying the ultrasound image of Pedersen to system/method of Xi, Prosky and Yoav. The motivation/ suggestion would been to compensate the ultrasound image for electrical noise of hardware of the imaging system present in an echo signal used to generate the ultrasound image (Pedersen, [0001]).
Regarding claim(s) 16, it is interpreted and rejected under similar rational as claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-12, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        9/22/2022